Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of the amendment filed on 03/09/2021. Claims 1 and 11 have been amended; and claims 5-7 and 13-16 have been canceled.
Claims 1-4, 8-12 and 17-20 are pending.
This Action is made Final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3, 8-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable being over Park et al. US 2006/0240286 in view of Hayama  US 2017/0075169, Katsuta US 2016/0247825, Misaki US 2019/0265527 and Sumiyoshi et al. US 2003/0122771.
Claim 1: Park et al. disclose a display device, comprising: 
(Fig. 3) a thin film transistor array substrate 241 [0084]; 
a first substrate 248 disposed opposite to the thin film transistor array substrate 241; 
a fluorescent layer 246 (color fluorescent layers) [0085] comprising fluorescent units R/G/B, wherein the fluorescent layer 246 is disposed between the thin film transistor array substrate 241 and the first substrate 248, and 
a black matrix 247 [0085] disposed between the fluorescent units R/G/B; 
(Fig. 14) a reflective layer 530 disposed at one side of the thin film transistor array substrate 241 away from the first substrate 248; and 
(Fig. 3) the fluorescent layer 246 is an organic fluorescent layer [0088]
except
the fluorescent layer is used for absorbing ultraviolet light to generate visible light;
a spacer disposed between the thin film transistor substrate and the fluorescent layer; 
wherein a first end of the spacer is connected to the black matrix, a second end of the spacer is connected to the thin film transistor array substrate, and the first end of the spacer is opposite to the second end of the spacer; 
wherein a common electrode is disposed on the fluorescent layer;
however Hayama teaches
(Fig. 2) the fluorescent layer 250 is used for absorbing ultraviolet light 280 (from UV light source 280) to generate visible light R/G/B (transparent fluorescent films 250 emits red, green, or blue color) [0029];
Katsuta teaches
(Fig. 7) a spacer SP disposed between the thin film transistor substrate 21 [0048] and the fluorescent layer 32/LS/32 (corresponding to Park’s fluorescent layer 246) [0079]; a first end (upper end) of the spacer SP is connected to the black matrix LS[0187], the first end (upper end) of the spacer SP is opposite to the second end (lower end) of the spacer SP;

(Fig. 53B) a second end of the spacer is connected to the thin film transistor array substrate (a spacer bonds and fixes the TFT substrate 910 and the counter substrate 920 to each other) [0106] 
and Sumiyoshi et al. teach
(Fig. 18) a common electrode 14 is disposed on the fluorescent layer 5 (the fluorescent material layer 5 covers the common electrode 14) [0233] 
It would have been obvious to one of ordinary skill in the art to modify Park's invention with Hayama's structure in order to provide improved energy efficiency, as taught by Hayama [0024]; with Katsuta's structure in order to provide improved load without decrease in an aperture ratio characteristics to the display device, as taught by Katsuta [Abstract]; with Misaki 's structure in order to provide improved cost to the LCD device, as taught by Misaki [0011]; and with Sumiyoshi's structure in order to provide improved costs to the display device, as taught by Sumiyoshi [Abstract]

Claim 11: Park et al. disclose a display device, comprising: 
(Fig. 3) a thin film transistor array substrate 241 [0084]; 
a first substrate 248 disposed opposite to the thin film transistor array substrate 241; 
a fluorescent layer 246 (color fluorescent layers) [0085] comprising fluorescent units R/G/B, wherein the fluorescent layer 246 is disposed between the thin film transistor array substrate 241 and the first substrate 248, 
a black matrix 247 [0085] disposed between the fluorescent units R/G/B; 
(Fig. 14, 15) a reflective layer 530 disposed at one side of the thin film transistor array substrate 241 away from the first substrate 248;
a spacer disposed between the thin film transistor substrate and the fluorescent layer; wherein one end of the spacer is connected to the black matrix.  
except
the fluorescent layer is used for absorbing ultraviolet light to generate visible light;
a spacer disposed between the thin film transistor substrate and the fluorescent layer; 
wherein a first end of the spacer is connected to the black matrix, a second end of the spacer is connected to the thin film transistor array substrate, and the first end of the spacer is opposite to the second end of the spacer; 
wherein a common electrode is disposed on the fluorescent layer;
however Hayama teaches
(Fig. 2) the fluorescent layer 250 is used for absorbing ultraviolet light 280 (from UV light source 280) to generate visible light R/G/B (transparent fluorescent films 250 emits red, green, or blue color) [0029];
Katsuta teaches
(Fig. 7) a spacer SP disposed between the thin film transistor substrate 21 [0048] and the fluorescent layer 32/LS/32 (corresponding to Park’s fluorescent layer 246) [0079]; a first end (upper end) of the spacer SP is connected to the black matrix LS[0187], the first end (upper end) of the spacer SP is opposite to the second end (lower end) of the spacer SP;
Misaki teaches
(Fig. 53B) a second end of the spacer is connected to the thin film transistor array substrate (a spacer bonds and fixes the TFT substrate 910 and the counter substrate 920 to each other) [0106] 
and Sumiyoshi et al. teach
(Fig. 18) a common electrode 14 is disposed on the fluorescent layer 5 (the fluorescent material layer 5 covers the common electrode 14) [0233] 
It would have been obvious to one of ordinary skill in the art to modify Park's invention with Hayama's structure in order to provide improved energy efficiency, as taught by Hayama [0024]; with Katsuta's structure in order to provide improved load without decrease in an aperture ratio characteristics to the display device, as taught by Katsuta [Abstract]; with Misaki 's structure in order to provide improved cost to the LCD device, as taught by Misaki [0011]; and with Sumiyoshi's structure in order to provide improved costs to the display device, as taught by Sumiyoshi [Abstract]

Claims 3, 13: Park et al. disclose as above 
Hayama further discloses
(Fig. 2) a liquid crystal layer 230 [0026], and the fluorescent layer 250 is disposed between the liquid layer 250 and the TFT substrate 260.
It would have been obvious to one of ordinary skill in the art to modify Park’s invention with Hayama's structure in order to provide improved energy efficiency, as taught by Hayama [0024]

Claims 8, 17: Park et al. disclose as above 
Park et al. teach
(Fig. 3) the first substrate 248 is a transparent substrate (transparent material) [0090]

Claim 9, 10, 18, 19: Park et al. disclose as in claims 1, 11 above
Misaki teaches
Claim 9, 18: (Fig. 1) [0122] the reflective layer 65 is a metal layer (aluminum or copper plate) [0197]
Claim 10, 19: (Fig. 1) [0122] the metal layer consists of any one of silver or aluminum (aluminum or copper plate) [0197]
It would have been obvious to one of ordinary skill in the art to modify Park’s invention with Misaki's reflective structure in order to provide improved cost to the LCD device, as taught by Misaki [0011]

Claims 2, 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2006/0240286, Hayama  US 2017/0075169, Katsuta US 2016/0247825, Misaki US 2019/0265527, Sumiyoshi et al. US 2003/0122771 as applied to claims 1, 11 above and further in view of Fujita US 2013/0021549.
Claim 2, 4, 12: Park et al. disclose as in claims 1, 11 above 
Fujita further discloses
Claims 2, 12: (Fig. 7) a liquid crystal layer 48 [0221], and the fluorescent layer 33/3 is disposed between the liquid layer 48 and the first substrate 5.
Claim 4: the organic fluorescent layer 3 [0071] comprises a red fluorescent unit, a green fluorescent unit, and a blue fluorescent unit [0069]


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2006/0240286, Hayama  US 2017/0075169, Katsuta US 2016/0247825, Misaki US 2019/0265527, Sumiyoshi et al. US 2003/0122771 as applied to claim 18 above and further in view of Jikumaru et al. US 2015/0362776.
Claim 20: Park et al. disclose as above
Misaki teaches
(Fig. 1) [0122] the reflective layer 65 is a metal layer (aluminum or copper plate) [0197]
Except
the reflective layer is a combining layer consisted of a metal layer and an indium tin oxide layer
however Jikumaru et al. teach 
the reflective layer is a combining layer consisted of a metal layer and an indium tin oxide layer - Jikumaru et al. in (Fig. 1) teach the claimed feature a reflective layer 331 formed using a stack of a silver film and an indium tin oxide film to which silicon oxide is added [0163] is known in the art.
It would have been obvious to one of ordinary skill in the art to modify Park’s invention with Jikumaru's reflective structure in order to provide improved internal reflectivity to the display device, as taught by Jikumaru [0034];

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871